Title: From Thomas Jefferson to Edward Preble, 6 July 1805
From: Jefferson, Thomas
To: Preble, Edward


                  
                     Sir 
                     
                     Washington July 6. 05
                  
                  I have recieved by Capt Tingey the hogshead of Marsalla wine you were so kind as to send me, for which I pray you to accept my thanks. altho’ not yet fined (which operation I always leave to time) I percieve it is an excellent wine, and well worthy of being laid in, in stock to acquire age. gratified by this mark of your attention it was natural for me to feel a wish to give you a proof of it by something which might administer to your convenience. the Polygraph lately invented in our country, & as yet little known, cannot fail to do this. you write much, move about much, & must of course find convenience in a portable secretary, which will copy all your letters, & keep secret their contents. I have had one made by mr Peale, of the most portable size, which I have this day sent to mr Deblois of Alexandria, to be forwarded to you by some vessel, as a carriage in the stage, might derange something about it. of this I ask the favor of your acceptance. your turn for mechanics will render pleasing to you those little attentions necessary in the use of the instrument. you are not one of those who will not take time to learn what will save time. I have used one the last 18. months, and can truly say that it is an inestimable invention. the copying press is a very poor thing in comparison with it. I inclose you directions for opening and setting it to work, which, at the same time give a specimen of it’s execution. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               